FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ ASTRAZENECA DEVELOPMENT PIPELINE AS AT 31 MARCH 2014 NMEs Phase III / Registration Submission dates shown for assets in Phase III and beyond. As disclosure of compound information is balanced by the business need to maintain confidentiality, information in relation to some compounds listed here has not been disclosed at this time. Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta / Brilique1 ADP receptor antagonist arterial thrombosis Launched Launched Filed Launched Epanova# omega-3 free fatty acids hypertriglyceridaemia Filed Farxiga / Forxiga2 SGLT-2 inhibitor diabetes Launched Launched Approved Filed Myalept leptin analogue lipodystrophy Approved N/A Oncology Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity medullary thyroid cancer Launched Launched Q3 2014 Filed moxetumomab pasudotox# anti-CD22 recombinant immunotoxin hairy cell leukaemia Q2 2013 olaparib PARP inhibitor BRCAm PSR ovarian cancer Filed3 Filed olaparib SOLO-1 PARP inhibitor 1st line BRCAm ovarian cancer Q3 2013 olaparib SOLO-2 PARP inhibitor BRCAm PSR ovarian cancer Q3 2013 olaparib GOLD PARP inhibitor 2nd line gastric cancer Q3 2013 olaparib OlympiAD PARP inhibitor metastatic breast cancer Q2 20144 selumetinib# (ARRY-142886) SELECT-1 MEK inhibitor 2nd line KRAS+ NSCLC Q4 2013 selumetinib# (ARRY-142886) ASTRA MEK inhibitor differentiated thyroid cancer5 Q3 2013 selumetinib# (ARRY-142886) SUMIT MEK inhibitor uveal melanoma5 Q1 20146 Phase III / Registration (continued) Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation and Autoimmunity benralizumab# anti-IL-5R MAb severe asthma Q4 2013 brodalumab# AMAGINE-1,2,3 anti-IL-17R MAb psoriasis Q3 2012 ++ ++ brodalumab# AMVISION-1,2 anti-IL-17R MAb psoriatic arthritis Q1 2014 ++ ++ lesinurad selective uric acid reabsorption inhibitor (SURI) chronic treatment of patients with gout Q4 2011 Q4 2014 Q4 2014 PT003 GFF LAMA / LABA COPD Q2 2013 PT001 GP LAMA COPD Q2 2013 Infection CAZ AVI# (CAZ104) RECLAIM cephalosporin / beta lactamase inhibitor serious infections Q1 2012 N/A Q4 2014 CAZ AVI# (CAZ104) REPROVE cephalosporin / beta lactamase inhibitor hospital-acquired pneumonia / ventilator-associated pneumonia Q2 2013 N/A Zinforo# extended spectrum cephalosporin with affinity to penicillin-binding proteins pneumonia / skin infections N/A Launched N/A Q2 2014 Neuroscience naloxegol# (NKTR-118) oral peripherally-acting mu-opioid receptor antagonist opioid-induced constipation Filed Filed # Partnered product. ++ Filing is the responsibility of the partner. 1 Brilinta in the US; Brilique in rest of world. 2 Farxiga in the US; Forxiga in rest of world. 3 FDA accepted submission April 2014. 4 First patient randomised April 2014. 5 These indications previously included under the broad Phase II project listing. 6 First patient expected to dose early Q2 2014. NMEs Phases I and II Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism AZD1722# NHE3 inhibitor ESRD-Pi CKD with T2DM / ESRD-fluid retention II Q1 2013 AZD4901 hormone modulator polycystic ovarian syndrome II Q2 2013 roxadustat# (FG-4592) hypoxia-inducible factor inhibitor anaemia in CKD / ESRD II1 NA NA MEDI6012 LCAT arterial thrombosis I Q1 2012 MEDI8111 Rh-factor II trauma / bleeding I Q1 2014 Oncology AZD1775# WEE-1 inhibitor ovarian cancer II Q4 2012 AZD2014 mTOR serine / threonine kinase inhibitor solid tumours II Q1 2013 AZD4547 FGFR tyrosine kinase inhibitor solid tumours II Q4 2011 MEDI-551# anti-CD19 MAb haematological malignancies II Q1 2012 MEDI-573# anti-IGF MAb metastatic breast cancer II Q2 2012 MEDI4736# anti-PD-L1 MAb NSCLC II Q1 2014 selumetinib# (ARRY-142886) MEK inhibitor 2nd line KRAS- NSCLC II Q1 2013 tremelimumab anti-CTLA4 MAb mesothelioma II Q2 2013 AZD5363# AKT kinase inhibitor breast cancer II Q1 2014 AZD1208 PIM kinase inhibitor haematological malignancies I Q1 2012 AZD6738 ATR serine / threonine kinase inhibitor CLL / head & neck I Q4 2013 AZD8186 PI3 kinase beta inhibitor solid tumours I Q2 2013 AZD9150# STAT3 inhibitor haematological malignancies I Q1 2012 AZD9291 EGFR tyrosine kinase inhibitor solid tumours I Q1 2013 MEDI-565# anti-CEA BiTE MAb solid tumours I Q1 2011 MEDI0639# anti-DLL-4 MAb solid tumours I Q2 2012 MEDI0680 (AMP-514) anti-PD-1 MAb solid tumours I Q4 2013 MEDI3617# anti-ANG-2 MAb solid tumours I Q4 2010 MEDI4736# + tremelimumab anti-PD-L1 MAb + anti-CTLA4 MAb solid tumors I Q4 2013 MEDI4736# + dabrafenib + trametinib2 anti-PD-L1 MAb + BRAF inhibitor + MEK inhibitor melanoma I Q1 2014 MEDI6469# murine anti-OX40 MAb solid tumours I Q1 2006 NMEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Oncology (continued) moxetumomab pasudotox# anti-CD22 recombinant immunotoxin pALL I Q3 2008 volitinib# (AZD6094) MET tyrosine kinase inhibitor solid tumours I Q1 2012 Respiratory, Inflammation and Autoimmunity AZD2115# MABA COPD II Q2 2012 AZD5069 CXCR2 antagonist asthma II Q4 2010 anifrolumab# (MEDI-546) anti-IFN-alphaR MAb SLE II Q1 2012 benralizumab# anti-IL-5R MAb COPD II Q4 2010 brodalumab# anti-IL-17R MAb asthma II Q2 2013 mavrilimumab# anti-GM-CSFR MAb rheumatoid arthritis II Q1 2010 MEDI2070# anti-IL-23 MAb Crohn's disease II Q1 2013 MEDI7183# anti-a4b7 MAb Crohn's disease / ulcerative colitis II Q4 2012 MEDI8968# anti-IL-1R MAb COPD / HS II Q4 2011 RDEA3170 selective uric acid reabsorption inhibitor (SURI) chronic management of hyperuricaemia in patients with gout II Q3 2013 sifalimumab# (MEDI-545) anti-IFN-alpha MAb SLE II Q3 2008 tralokinumab anti-IL-13 MAb asthma / IPF II Q1 2008 AZD1419 TLR9 antagonist asthma I Q3 2013 AZD4721 CXCR2 antagonist COPD I Q3 2013 AZD7624 inhaled P38 inhibitor COPD I Q1 2013 AZD8848# inhaled TLR7 antagonist asthma I Q2 2012 MEDI-551# anti-CD19 MAb multiple sclerosis I Q3 2012 MEDI5872# anti-B7RP1 MAb SLE I Q4 2008 MEDI9929# anti-TSLP MAb asthma I Q4 2008 PT010 LAMA / LABA / ICS COPD I Q4 2013 Infection AZD5847 oxazolidinone anti-bacterial inhibitor tuberculosis II Q4 2012 CXL# beta lactamase inhibitor / cephalosporin MRSA II Q4 2010 ATM AVI monobactam / beta lactamase inhibitor targeted serious bacterial infections I Q4 2012 AZD0914 GyrAR serious bacterial infections I Q4 2013 MEDI-550 pandemic influenza virus vaccine pandemic influenza prophylaxis I Q2 2006 NMEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Infection (continued) MEDI-559 (PRVV) paediatric RSV vaccine RSV prophylaxis I Q4 2008 MEDI4893 MAb binding to S. aureus toxin hospital-acquired pneumonia / serious S. aureus infection I Q1 2013 MEDI92873 H7N9 vaccine avian influenza I Q4 2013 Neuroscience AZD3241 myeloperoxidase inhibitor Parkinson's disease II Q2 2012 AZD5213 histamine-3 receptor antagonist Tourette's syndrome / neuropathic pain II Q4 2013 AZD3293# beta-secretase inhibitor Alzheimer's disease I Q4 2012 AZD6423 NMDA antagonist suicidal ideation I Q3 2013 # Partnered product. 1 In-licensed asset in late-development but the Phase III AstraZeneca programme has yet to randomise its first patient. 2 MedImmune-sponsored study in collaboration with GSK. 3 Vaccine in development through a CRADA with NIH. Line Extensions Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta / Brilique1 EUCLID ADP receptor antagonist outcomes study in patients with peripheral artery disease Q4 2012 Brilinta / Brilique1 PEGASUS- TIMI 54 ADP receptor antagonist outcomes study in patients with prior myocardial infarction Q4 2010 Brilinta / Brilique1 SOCRATES ADP receptor antagonist outcomes study in patients with stroke or TIA Q1 2014 Brilinta / Brilique1 THEMIS ADP receptor antagonist outcomes study in patients with Type 2 diabetes and CAD, but without a previous history of MI or stroke Q1 2014 Bydureon Dual Chamber Pen GLP-1 receptor agonist diabetes Approved Filed Q2 2014 Bydureon EXSCEL GLP-1 receptor agonist outcomes study Q2 2010 Bydureon weekly suspension GLP-1 receptor agonist diabetes Q1 2013 Farxiga / Forxiga2 DECLARE- TIMI 58 SGLT-2 inhibitor outcomes study Q2 2013 Kombiglyze XR FDC / Komboglyze FDC3 DPP-4 inhibitor / metformin FDC diabetes Launched Launched Filed Onglyza SAVOR-TIMI 53 DPP-4 inhibitor outcomes study Q2 2010 Q1 20144 Filed saxagliptin / dapagliflozin FDC DPP-4 inhibitor / SGLT-2 inhibitor FDC diabetes Q2 2012 Xigduo XR FDC / Xigduo FDC5 SGLT-2 inhibitor / metformin FDC diabetes Filed Approved6 Oncology Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity differentiated thyroid cancer Q2 2013 Faslodex FALCON oestrogen receptor antagonist 1st line advanced breast cancer Q4 2012 Iressa EGFR tyrosine kinase inhibitor treatment beyond progression Q1 2012 Respiratory, Inflammation and Autoimmunity Symbicort7 ICS / LABA Breath Actuated Inhaler asthma / COPD Neuroscience Diprivan# sedative and anaesthetic conscious sedation N/A Launched Q4 2014 Launched Gastrointestinal Entocort glucocorticoid steroid Crohn's disease / ulcerative colitis Launched Launched N/A linaclotide# GC-C receptor peptide agonist irritable bowel syndrome with constipation (IBS-C) N/A N/A N/A Nexium proton pump inhibitor peptic ulcer bleeding Approved Launched N/A Launched # Partnered product. 1 Brilinta in the US; Brilique in rest of world. 2 Farxiga in the US; Forxiga in rest of world. 3 Kombiglyze XR in the US; Komboglyze FDC in the EU. 4 Filed and awaiting regulatory acceptance. 5 Xigduo XR FDC in the US; Xigduo FDC in the EU. 6 Approval granted in January 2014 but reported as a progression for FY2013. 7 Development of a new BAI device is ongoing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:24 April 2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
